Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This action is responsive to the application 17/510,630 filed on October 26, 2021. Claims 1-9 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected i3n the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-9 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 (hereafter “patent claim”) of U.S. Patent No. 10,496,959.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,496,959 as outlined in the table below:

Examined claim 1
A data processing apparatus comprising at least one central processing unit (CPU) configured to:
receive a plurality of user operations for changing a portion of a document; and

editing the document by a first user and a second user in parallel, wherein the first user and the second user each have an editing right and, in response to the editing rights, displaying an editing page differently depending on the user. 
Patent claim 1
A data processing apparatus comprising at least one central processing unit (CPU) configured to:
receive a plurality of user operations for changing a same portion of a document; and
wherein, in response to a user operation of the plurality of user operations being made by a first user who has a first level, revising the document to reflect the change to the portion of the document, and in response to a user operation of the plurality of user operations being made by a second user who has a second level that is different than the first level, changing the portion of the document according to the user operation and not revising the document to reflect the change to the portion of the document to reflect the change to the portion of the document but adding the portion of the document has been changed to another portion of the document.


	Examined claim 1 recites the similar limitations in patent claim 1. For instance, editing the document is equivalent to revising the document; each of the users having each editing right for editing the document, which is equivalent to, each of the users having each level for revising the document. However, the patent claim 1 further recites limitations “a second user who has a second level that is different than the first level, changing the portion of the document according to the user operation and not revising the document to reflect the change to the portion of the document to reflect the change to the portion of the document but adding the portion of the document has been changed to another portion of the document” which are not recited in the examined claim 1. Thus, it would have been obvious to broaden patent claim 1 because omitting the limitations is obvious variation. Examined claims 2-9 recite the similar limitations of patent claims 2-9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mowatt et al. (US 2013/0198038) hereinafter “Mowatt”.
Claim 1
Mowatt teaches a data processing apparatus comprising at least one central processing unit (CPU) [i.e. CPU 602] (Mowatt, figure 6) configured to:
receive a plurality of user operations for changing a portion of a document [i.e. receiving editable experience 382 of the document template 324] (Mowatt, figure 3D-3E, 0095-0104); and
editing the document by a first user [i.e. licensed user whom can obtain a trail right to access the document template with fully edit the sections on the document template] and a second user [i.e. unlicensed user whom has another trail right to access the document template with partial editing outside of the sections on the documents template] in parallel, wherein the first user and the second user each have an editing right and, in response to the editing rights, displaying an editing page differently depending on the user [i.e. unlicensed user only allowed to add comments, print or make edits outside the sections; and the licensed user is able to edit the sections at any time] (Mowatt, figure 3D-3E, 0064, 0095-0104, 0125).

Claim 2
Mowatt teaches the data processing apparatus according to claim 1, wherein an editing page for which the user has an editing right is displayed distinguished from an editing page for which the user does not have an editing right [i.e. a document template 324 is displayed for the users whom can access to edit the document] (Mowatt, figure 3D-3E, 0095-0104, 0125).

Claim 3
Mowatt teaches the data processing apparatus according to claim 1, wherein, when a user displays the document to be edited, only one or more pages of the document for which the user has an editing right of a main editor are displayed [i.e. licensed user obtains/displays the document template with fully edit the sections on the document template], or when a user displays the document to be edited, only one or more pages of the document for which the user has an editing right of a subeditor [i.e. unlicensed user] are displayed (Mowatt, 0101, 0125).

Claim 4
Mowatt teaches the data processing apparatus according to claim 1, wherein:
when a user has an editing right of main editor and the user displays the document to be edited, only one or more pages of the document for which the user has the editing right of main editor are displayed [i.e. licensed user obtains/displays the document template with fully edit the sections on the document template], or when a user has an editing right of subeditor and the user displays the document to be edited, only one or more pages of the document for which the user has the editing right of subeditors are displayed [i.e. unlicensed user obtains/displays the document template with partial editing outside of the sections on the document template or adding comments] (Mowatt, 0090, 0101, 0125).

Claim 5
Mowatt teaches a data processing apparatus comprising at least one central processing unit (CPU) configured to:
receive a plurality of user operations for changing a portion of a document [i.e. receiving editable experience 382 of the document template 324] (Mowatt, figure 3D-3E, 0095-0104); and
edit the document by a plurality of users in parallel based on the user operations, wherein each user has an editing right and an editing page of the document is displayed differently to the users depending on the editing rights, respectively, of the users [i.e. licensed user whom can obtain a trail right to access the document template with fully edit the sections on the document template, that is different with unlicensed user whom has another trail right to access the document template with partial editing outside of the sections on the documents template] (Mowatt, figure 3D-3E, 0064, 0095-0104, 0125).

Claim 7
Mowatt teaches the data processing apparatus according to claim 6, wherein the editing page for which the user does not have the editing right is displayed using a background color of gray and presented with a message indicating that the editing page is not editable (Mowatt, 0110-0114, 0125).

Claims 6, 8-9 do not teach or define any new limitation other than above claims 2-4. Therefore, claims 6, 8-9 are rejected for similar reasons. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459